Title: From Thomas Jefferson to John Neal, 28 June 1825
From: Jefferson, Thomas
To: Neal, John


Dear Sir
Monticello

your letter of Dec. 5. came to hand in Feb. that of Jan. 31. on the 28th of March, and the last of Apr. 29. was recieved yesterday. I am very thankful for the trouble you have taken with the kind intention of aiding us in the establishment of the University in this state. had your plan been recieved in time, I doubt if any use could have been made of it, because the languages of the Professors recommended being all foreign*, would not have been understood by our students. they come to the University to learn these languages, and of course unprepared as yet to understand lectures on the sciences delivered in them. but it was also too late. the plan of our University had been established by law long before, the branches of science useful to us had been designated, grouped into different schools, and the Professors of these schools had been engaged and already in their places. our institution was restrained to eight Professors only, and five of these were engaged in London by the mr Gilmer of whom your letter of Dec. 5. speaks, and they had embarked in the middle of Oct. two months before the date of your 1st letter.Mr Rey’s letter to Genl La Fayette came to hand while he was on a tour thro the Western states. it could not have been made to find him at any particular point of that rapid tour. I kept it therefore till he got back to our Atlantic border, and directed it to him at New York at which place he will be arriving about this time. I pray you to accept assurances of my great respect and consideration.Th: Jefferson